OPINION OE THE CouET BY
JUDGE LlNDSAY I
The 3rd section of tbe Act of January 31st, 1865, provided “That every person owning, having' or keeping' any dogs, shall be liable to the party injured for all damages done by such dog.” By an Act approved March 9th, 1868, this Statute was so amended as to provide that the person owning, having or keeping “dogs by which sheep are killed or injured, shall not be liable to the party injured for damages, unless he shall have received previous notice that his dog or dogs have killed or wounded sheep.”
The sheep, for the value of which this action was brought, were killed after the passage of this last act. The petition does not allege and the proof wholly failed to show that either one of the owners of the dogs had received the notice required, or that their dogs had ever killed or wounded sheep before the occasion complained of. The peremptory instruction by the court to the jury to find for the defendant was warranted by the appellant’s proof.
Judgment affirmed.